The offense is rape; the punishment, confinement in the penitentiary for ten years.
The caption of the transcript shows that the court convened on the 16th of April, 1934, and adjourned on the 12th of May, 1934. It appears that the judgment of conviction was entered on the 25th of October, 1934, and that on November 2, 1934, appellant entered into recognizance on appeal. The proceedings not appearing to have been had during the term of court manifested by the caption, the appeal must be dismissed. Hildebrand v. State, 29 S.W.2d 774; Sherwood v. State,225 S.W. 1101.
The recognizance is fatally defective in that it fails to recite that appellant binds himself to abide the judgment of the Court of Criminal Appeals of the State of Texas. Neeley v. State, 22 S.W.2d 138, and authorities cited. The form of recognizance on appeal is set out in Art. 817, C. C. P. *Page 101 
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON REINSTATEMENT OF APPEAL.